Citation Nr: 1709510	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease due to Agent Orange exposure.

2.  Entitlement to service connection for aortic valve replacement, secondary to ischemic heart disease.

3.  Entitlement to an initial compensable disability evaluation for malaria.

4.  Entitlement to service connection for loss of right eye secondary to service connected disability of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2011 and May 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the November 2011 decision, the RO denied service connection for ischemic heart disease and aortic valve replacement, the latter as secondary to ischemic heart disease.  In the May 2013 decision, the RO granted service connection for malaria and denied service connection for loss of right eye due to malaria fever.  The RO assigned an initial noncompensable rating for the malaria and the Veteran timely appealed this rating, as well as the denial of service connection for loss of right eye.

The Veteran was scheduled for a videoconference hearing in October 2016, but did not appear. As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased rating for malaria and service connection for loss of right eye are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam; therefore, he is presumed to have been exposed to Agent Orange during active service.

2. The evidence is at least evenly balanced as to whether the Veteran has been diagnosed with a disease that is presumed service connected in veterans exposed to Agent Orange, i.e., ischemic heart disease.

3.  The evidence reflects that aortic valve replacement was due to now service connected ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have been met on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for aortic valve replacement, proximately due to now service connected ischemic heart disease, have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision with regard to the claims being decided herein.
II. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection for certain specified diseases, including ischemic heart disease, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2016).  As defined by 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  Note (2) of 38 C.F.R. § 3.309(e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  

In this case, the evidence shows that the Veteran served in Vietnam during the prescribed time period and is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).

VA requested a medical opinion regarding the nature of the Veteran's claimed heart condition.  The results of the May 2011 VA-authorized examination conducted in this regard are ambiguous.  On the one hand, the examiner wrote that the Veteran denied having undergone any cardiac valve replacement or coronary bypass graft surgery.  On the other hand, physical examination of the skin showed evidence of a scar "from a previous aortic valve replacement surgery."  Radiological testing was performed following the physical examination and the impression noted "Bipolar pacemaker in place. Coronary artery bypass surgery."  The diagnoses section indicated no diagnosis of ischemic heart disease, pending record review, and status post aortic valve replacement.

The Board also observes the Veteran participated in the VA's Agent Orange Registry and was given an exam in conjunction with that participation.  In a December 2010 imaging report prepared in connection with that examination, the impression notes "Postsurgical changes with pacemaker and median sternotomy wires suggestive of prior CABG [Coronary Artery Bypass Graft]."

There is thus evidence of coronary bypass surgery, although the May 2011 VA examiner indicated that the Veteran had stated such surgery did not occur.  Given the multiple opinions by radiologists that there had been coronary bypass surgery, it is possible that the portion of the report indicating the lack thereof is in error.  The evidence is thus at least evenly balanced as to whether the Veteran has had ischemic heart disease as that term is defined in the applicable regulation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for ischemic heart disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition, the evidence reflects that the Veteran's aortic valve replacement is due to his now service connected ischemic heart disease.  Entitlement to service connection for aortic valve replacement is therefore warranted.  38 C.F.R. § 3.310(a) (service connection warranted for disability proximately due to service-connected disease). 





ORDER

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for aortic valve replacement, secondary to ischemic heart disease, is granted.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims. Hence, a remand to the AOJ is necessary.

First, regarding the claim for a higher initial n increased rating for his service connected malaria and loss of the right secondary to malaria, the Veteran has submitted multiple statements regarding relapses of malaria since his first active infection in 1969 after returning from Vietnam.  Further development is required to ensure a complete record is before the Board.

The Veteran's statements, and lay statements from family members and friends, consistently state he had four separate relapses of malaria.  In March 2012, the Veteran's handwritten statement specifically identifies hospitalizations in 1982 and 2001 for active malaria.  The Veteran states that it was during the hospitalization in 2001 that the malaria "fever" damaged his vision in his eye.  In March 2012, a lay statement from the Veteran's daughter indicates that her father has been hospitalized four times for relapses of malaria.  In December 2013, the Veteran's VA Form 9 includes a handwritten statement that he was had four separate relapses of malaria, although no specific dates or periods were provided.  These records of treatment are outstanding from the record.  After clarifying the location and dates of treatment, reasonable efforts should be made to assist the Veteran in obtaining any identified records.

Furthermore, the Board notes the Veteran has not been afforded a VA examination concerning his claim for a higher initial rating for malaria.  The rating criteria for malaria provide that if the disease is active, a 100-percent rating is warranted for the period it is symptomatic. Otherwise, it is rated noncompensable.  38 C.F.R. § 4.88b, DC 6304.  Relapses of malaria must be confirmed by the presence of malarial parasites in blood smears.  Id.  While in remission, any residual disorders, such as liver or spleen damage, are rated separately under the appropriate system.  Id.  The Veteran, through his representative, has argued that without sufficient testing and consideration of the complete medical record, there is no way to determine the proper current rating.  Accordingly, the Board finds it necessary to remand the Veteran's claim for a higher rating for his service connected malaria.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2016) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

The Board also notes the Veteran was not provided with an examination in regard to his claim for service connection for his right eye condition secondary to malaria.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a documented loss of vision in his right eye, and he is service-connected for malaria.  Additionally, lay evidence that suggests a possible link between the Veteran's malaria and the loss of his right eye.  Thus, the first three McLendon elements are satisfied.  Absent a medical opinion on these issues, the record is insufficient for the Board to render a decision on the Veteran's claims.  Accordingly, remand is necessary in this case to provide the Veteran with a medical opinion to address entitlement to service connection on a secondary basis.  See McLendon, 20 Vet. App. at 81.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for malaria and right eye condition, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for malaria and his right eye condition from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained. All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the Veteran's history of malaria and the relationship, if any, between the Veteran's right eye condition and his service-connected malaria.

Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file.

Following a review of the record, the examiner should then express an opinion as to:

(a) Whether the Veteran has had any relapses of malaria since his initial infection.

(b) Whether the Veteran has any residual disorders, such as liver or spleen damage, related to his malaria.

(c) Whether it is as at least as likely as not (50 percent probability or more) that the Veteran's current right eye disability is either (1) caused or (2) aggravated by his service connected malaria.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.

3.  After the above development has been completed, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


